Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on January 19, 2021 in response to the Office action (OA) mailed on September 17, 2020 (“the previous OA”) have been fully considered.  Support for amendments to claims 6 and 7 can be found in the original claims.  Further, support for amendment to claim 8 can be found on page 9, lines 19-22 of the specification. 

In view of applicant’s amendment to the specification submitted on January 19, 2021, the objection to the specification is withdrawn. 

In view of applicant’s amendment, the objections to claims 3, 5, and 7-9 are withdrawn. 

In view of applicant’s amendment to claim 9, the 35 USC 112(b) rejection to this claim is withdrawn.  Further, the 35 USC 112(d) rejection to claims 6-9 is withdrawn. 

In view of applicant’s amendment to claim 1, the 35 USC 103 rejection of claims 1-9 as being unpatentable over Terada et al. (US 20130244020A1) in view of Sugita, Junichiro (WO 2014157378 A1; US 20160009963 A1 is relied upon as English 

In view of applicant’s amendment to claim 1, a new 35 USC 112(a) rejection is made. 

In view of applicant’s amendment to claim 1, a new 35 USC 103 rejection based on Junichiro (WO 2014157378 A1; US 20160009963 A1 is relied upon as English equivalent reference in the rejection) in view of Terada et al. (US 20130244020A1) is made. 

In view of applicant’s amendment to claim 6, a new 35 USC 103 rejection based on Junichiro (WO 2014157378 A1; US 2016/0009963 A1 is relied upon as English equivalent reference in the rejection) in view of Terada et al. (US 20130244020A1) and Hiroshige et al. (US 20070179223 A1) is made. 


Election/Restriction

Applicant's affirmation of election with traverse of Group I, claims 1-9 in the reply filed on January 19, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims sufficiently related that a thorough search for the subject 

This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I (claims 1-9) and II (claims 10-12) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth on page 4 of the previous OA. 
.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claim 1, this claim recites “the thermally conductive acrylic adhesive tape is free of gasses.”  This limitation is a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984).  The mere absence of a positive recitation is not basis for exclusion. Any claim containing a negative limitation, which does not have basis in the original disclosure, should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (MPEP 2173.05(i)).  Further, the recitation “free of gasses” means the tape is free of any and every gasses for which there is no specific coatable syrup was degassed to remove air bubbles prior to coating it onto a siliconized BOPET film, there is no support to broadly claim the tape is free of gasses.  Similarly, on page 2, at lines 25-30 refers to challenges associated with the prior art adhesive tapes in which it was difficult to remove air/gas pockets from a coatable syrup.  However, this disclosure does not provide support to exclude all of the gasses from the claimed adhesive tape. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, this claim recites “A thermally conductive acrylic adhesive tape, the thermally conductive acrylic adhesive tape comprises…”.  The scope of the claim is unclear.  Specifically, it is unclear whether the components (e.g. metal hydroxide, acrylic copolymer etc.) recited in claim are part of an adhesive layer, contained in different layers that form the adhesive tape,  or part of a single layer of the adhesive tape.   If the aforementioned components are part of an adhesive layer then claim should be recited However, any such amendment will require support in the specification.  

For purpose of examination, if prior art discloses an adhesive tape including the aforementioned components, it will meet the claim. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Junichiro (WO 2014157378 A1; US 20160009963 A1 is relied upon as English equivalent reference in the rejection) in view of Terada et al. (US 20130244020A1).

As to claim 1, Sugita discloses a thermally conductive sheet (thermally conductive acrylic adhesive tape) in which a non-adhesive resin layer is stacked on one surface of an adhesive thermally conductive layer formed from an acrylic polymer and a thermally conductive filler (0011).  The thermally conductive sheet of Sugita is intended for use in filing a gap between an electronic component, which is a heat source, and a heat sink (0002 and 0043). 

Sugita discloses that as a thermally conductive filler, metal hydroxide can be used (0023).  Moreover, Sugita discloses that the thermally conductive filler (which includes metal hydroxide) is contained in the amount of from 100 to 2,000 parts by weight, and from 300 to 1,000 parts by weight (0024).  Given that the claimed range of 600 to 800 parts of metal hydroxide lies within the range disclosed by Sugita, a prima facie case of obviousness exists.  MPEP 2144.05 (I).  

The acrylic polymer of Sugita is formed of a copolymer of a monofunctional (meth)acrylate e.g. 2-ethylhexyl (meth)acrylate (alkyl (meth)acrylate) and copolymerizable monomers such as (meth)acrylic acid, itaconic acid etc. which would be recognize by one of ordinary skill in the art as polar group containing monomer (0021). 

Sugita discloses that the adhesive thermally conductive layer comprises one or more plasticizers in the amount of from 20 to 80 parts by weight, and preferably from 30 to 70 parts by weight (0026), which overlaps with the claimed amount of plasticizer (10-50 parts by weight) such that a prima facie case of obviousness exists. See MPEP 2144.05.

Sugita is silent as to disclosing presence of gasses in the thermally conductive sheet of the invention. 

As to claim 1, the difference between the claimed invention and the prior art of Sugita is that Sugita does not disclose the amount of acrylic copolymer (100 parts by weight), the amount of polar group containing monomer (1 to 30 parts by weight), and 10-50 parts by weight of a phosphate ester. 

However, Terada discloses a pressure sensitive adhesive (PSA) sheet (thermally conductive acrylic adhesive tape) comprising a bubble containing thermally conductive resin composition layer (“thermally conductive resin composition layer”) (0001).  The thermally conductive resin composition layer of Terada comprises (a) an acrylic polymer containing alkyl (meth) acrylate as a main monomer component, (b) thermally conductive particles, and (c) bubbles (0022).  Further, Terada discloses that the 

As to claim 1 limitation of 100 parts by weight of the acrylic copolymer and 1-30 parts by weight of the polar group containing monomer, it is submitted that Terada discloses 100 parts by weight of acrylic polymer (0051 reciting “with respect to 100 parts by weight of acrylic polymer”).  Moreover, the acrylic polymer of Terada is formed of an alkyl (meth)acrylate monomer (0025) and 1-30 wt% a polar group containing monomer as a copolymerizable monomer (read as 1-30 parts by weight of a polar group containing monomer by the examiner) (0030, 0032, and also see 0116 disclosing 10 parts by weight of acrylic acid monomer used to form the acrylic polymer of Terada).  Terada further discloses that by using the copolymerizable monomer, the adhesive force can be improved or cohesive force can be increased (0030). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the acrylic copolymer of Sugita in the amount as disclosed by Terada (100 parts by weight), motivated by the desire to form the thermally conductive acrylic adhesive tape of Sugita so that it can be used to fulfil its intended use.   Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of the polar group containing monomer as claimed and as renders 

As to claim 1 limitation of 10-50 parts by weight of phosphate ester, it is submitted that Terada discloses that in order to stably disperse the thermally conductive particles without being aggregated, preferably, a dispersant such as phosphate ester is used in the thermally conductive resin composition layer of the invention (0052).  Terada further discloses that the mixing amount of the dispersant is not particularly limited and is, for example 0.01 to 10 parts by weight (0052).  The examiner submits that the lower end point of the claimed amount of phosphate ester (10 parts by weight) is close to the upper end point of the phosphate ester amount disclosed by Terada (10 parts by weight) such that a prima facie case of obviousness exists. See MPEP 2144.05 (I).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the phosphate ester disclosed by Terada and use it in the thermally conductive acrylic adhesive tape of Sugita, motivated by the desire to stably disperse the thermally conductive filler (metal hydroxide) without being aggregated. 

As to claim 2, Sugita discloses carboxyl group containing monomers such as (meth)acrylic acid and itaconic acid (0021)



As to claim 4, Sugita discloses the layer thickness of the adhesive thermally conductive layer is from 200 to 3,000 µm (0028) and the layer thickness of the non-adhesive resin layer is preferably from 0.5 to 25 µm (0039).  As such, the total thickness of thermally conductive sheet of Sugita is in the range of from 200.5 µm to 3,025 µm, which lies within the claimed range of 10 to 5,000 microns such that a prima facie case of obviousness exists. 

As to claim 5, Sugita discloses that the conductive filler is aluminum hydroxide (0023).

As to claim 6, Terada discloses that in order to stably disperse the thermally conductive particles without being aggregated, preferably, a dispersant such as phosphate ester is used in the thermally conductive resin composition layer of the not particularly limited and is, for example 0.01 to 10 parts by weight (0052).  Accordingly, it would have been obvious to select a workable range of the amount of the phosphate ester, including the claimed, motivated by the desire to stably disperse thermally conductive particles (e.g. metal hydroxide) without being aggregated. 

As to claim 7, Sugita discloses that the adhesive thermally conductive layer comprises one or more plasticizers in the amount of from 20 to 80 parts by weight, and preferably from 30 to 70 parts by weight (0026), which overlaps with the claimed amount of plasticizer (15-45 parts by weight) such that a prima facie case of obviousness exists. See MPEP 2144.05.

As to claim 8, Sugita discloses (meth)acrylic acid and itaconic acid (0021). 

As to claim 9, Terada discloses polyfunctional monomer (crosslinking monomer) (0033) such as 1,6-hexanediol diacrylate (0117). Terada further discloses that by using copolymerizable monomer such as a polyfunctional monomer, the adhesive force or cohesive force can be increased (0030).  It would have been obvious to select a monomer such as 1,6-hexanediol diacrylate, motivated by the desire to crosslink the acrylic adhesive and increase the adhesive force or cohesive force of the adhesive. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugita, Junichiro (WO 2014157378 A1; US 20160009963) in view of Terada et al. (US 20130244020A1) as applied to claim 1 above, and further in view of Hiroshige et al. (US 20070179223 A1).

Sugita as modified by Terada is silent as to disclosing 15-45 parts by weight of the phosphate ester per 100 parts by weight of the acrylic copolymer. 

However, Hiroshige discloses a flame retardant acrylic based thermally conductive sheet (0001).  The thermally conductive sheet of Hiroshige can be used for adhesion of heat sink or heat radiators to electronic parts (0034).  Further, the thermally conductive sheet of Hiroshige is made of a composition comprising (A) (meth)acrylic polymer, (B) halogen free flame retardant selected from the group consisting of an organophopsphorus compound, a triazine skeleton containing compound, and expanded graphite and (C) hydrated metal compound e.g. metal hydroxide such as aluminum hydroxide (0008 and 0012).  

As organophosphorus compound, Hiroshige discloses phosphate esters (0015 and 0017).  Moreover, Hiroshige discloses that these organophosphoric acid compounds are added in the amount in the range of 5-100 parts by weight and 5-50 parts by weight to 100 parts by weight of the (meth)acrylic monomer (0017).  Given that the claimed range of phosphate ester of 15-45 parts by weight overlaps or lies within the range disclosed by Hiroshige, a prima facie case of obviousness exists. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the halogen free flame retardant including the phosphate ester of Hiroshige in the amount disclosed by Hiroshige and use it in the adhesive thermally conductive layer containing metal hydroxide of Sugita, motivated by the desire to form thermally conductive sheet of Suita with enhanced flame retardancy. 


Response to Arguments

Applicant's arguments filed on January 19, 2021 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the prior art of Terada (US 20130244020A1) that Terada contains gas or air bubbles such that it does not teach the claimed feature “the thermally conductive acrylic adhesive tape is free of gasses” (page 7 of the amendment) is not found persuasive.  It is submitted that Terada as set forth in the current OA is not relied upon to render obvious claim 1 limitation “the thermally 

Further, as to applicant’s argument that Terada discloses thermal conductivity of 0.3 W/mK (claim 2) whereas claim 3 of the present application requires thermal conductivity of 2 W/mK as determined by use of the modified transient plane method (pages 7-8 of the amendment), it is respectfully submitted that Terada is not relied upon in the current OA to teach or suggest the claimed thermal conductivity. Moreover, Terada in claim 2 disclose that the thermal conductivity is “0.30 w/mK or more”.  Accordingly, thermal conductivity of greater than 0.30 is within the scope of the invention of Terada. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
April 15, 2021